Citation Nr: 1011844	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  04-28 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an extension of temporary total rating due to 
treatment for service-connected colectomy for diverticulitis 
requiring convalescence pursuant to 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had 20 years active duty service ending in July 
2000.

This matter came to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in June 2007 for further development.  The Veteran 
testified at a personal hearing before a decision review 
officer (DRO) in August 2004.  A transcript is of record.

Additional evidence with a written waiver of preliminary RO 
review were both received in October 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a remand by the Board imposes upon the Secretary of 
the VA a concomitant duty to ensure compliance with the terms 
of the remand.  It was further held that where the remand 
orders of the Board are not complied with, the Board errs in 
failing to insure compliance. 

The Board notes that the VA medical opinion reflected in the 
July 2009 VA examination report is inadequate.  When asked to 
ascertain whether the Veteran's medical status after the 
January 2001 surgery met the criteria for an extension of the 
temporary total rating, the VA examiner responded that the 
question "can be appropriately opined by the rating board of 
the VA.  The staff physician's here at VA perform only C & P 
exam at the OPC and are not privy to the table of ratings for 
the different disabilities."  

The Board notes that extensions of one, two or three months 
beyond the initial three month period may be made if the 
Veteran demonstrates: (1) surgery necessitating at least one 
month of convalescence; (2) surgery with severe postoperative 
residuals, such as incompletely healed surgical wounds, 
stumps of recent amputations, therapeutic immobilization of 
one major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30 
(2009).

In October 2009, the Veteran submitted a statement from Jose 
Albert Quintos, M.D. clarifying comments included in a 
February 2008 statement by that physician.  The Veteran 
waived preliminary RO review of the new evidence.  However, 
in view of the need to return the case for actions discussed 
above, the RO will nevertheless consider the new evidence in 
connection with the Veteran's claim. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should have the claims file 
reviewed by an appropriate medical 
examiner other than the one who rendered 
an opinion in July 2009.  After reviewing 
the pertinent medical records, the 
examiner should specifically respond to 
the following:

     a) when did the period of 
convalescence end after the Veteran's  
the January 2001 surgery?

     b) at what time were there no longer 
any severe postoperative residuals such 
as incomplete healed surgical wounds, the 
necessity for house confinement, or the 
necessity for continued use of a 
wheelchair or crutches (regular weight-
bearing prohibited)?

2.  In the interests of avoiding further 
remand, the RO should review the new 
medical report to ensure that it is 
responsive to the posed questions; if 
not, the RO should return the report for 
remedial action.  

3.  The RO should then review expanded 
record and readjudicate the issue on 
appeal.  The RO should issue an 
appropriate supplemental statement of the 
case, and give the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

